KOHLS A AT, District Judge.
This matter comes on to be heard upon exceptions to the allowance by the referee of the claim of the wife of one of the bankrupts, filed against the partnership estate., The transaction by which the wife claims to have acquired the money, upon which is based her claim, amounts in law simply to a promise of a gift to her by the husband. ' Instead of the gift being consummated by a delivery to her, the husband lent the sum tp the bankrupt firm, executed the notes of the firm for the amount, payable t9 his wife, and placed said notes in his private drawer in the safe of the firm, where they remained until after the institution of these bank; ruptcy proceedings. In my opinion, this does not amount in. law, to a delivery which would render consummated and enforceable' an intended gift. The ruling of the referee is reversed, and the claim disallowed